DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed 9/14/2021 is hereby withdrawn. Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 8, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow, Jr. (US 2016/0208616, hereinafter referred to as “Darrow”).
Regarding claims 1 and 19, Darrow discloses an aircraft wing spar (40) comprising: a web (38, 39) at a central portion of the wing spar, the web having a length that extends along a length of the wing spar, the web being comprised of pre-preg fabric (70a, 70b; paragraphs [0035] and [0037]); a first spar cap (34) on a first edge of the web, the first spar cap having a length that extends along the length of the web, the first spar cap being comprised of the pre-preg fabric (70a, 70b) of the web and pre-preg tape (75a, 75b); and, a second spar cap (36) on a second edge of the web, the second spar cap having a length that extends along the length of the 
Regarding claim 2, Darrow further discloses that the web being comprised of only pre-preg fabric (paragraph [0037]).  
Regarding claim 3, Darrow also discloses that the pre-preg tape is unidirectional pre-preg tape that is oriented along the length of the first spar cap and the length of the second spar cap (paragraph [0038]).  
Regarding claim 5, Darrow teaches that first portions of the pre-preg fabric (70a, 70b) of the web extend from the first edge of the web and onto the first spar cap; and, second portions of the pre-preg fabric of the web extend from the second edge of the web and onto the second spar cap (Figs. 3 and 4).  
Regarding claim 6, Darrow teaches that the first portions of the pre-preg fabric of the web are interleaved with the pre-preg tape of the first spar cap; and, the second portions of the pre-preg fabric of the web are interleaved with the pre-preg tape of the second spar cap (Fig. 4).  
Regarding claim 7, Darrow discloses that first portions of the pre-preg fabric of the web are interleaved with the pre-preg tape of the first spar cap in alternating layers; and, the second portions of the pre-preg fabric of the web are interleaved with the pre-preg tape of the second spar cap in alternating layers (Fig. 4).  
Regarding claim 8, Darrow teaches that he first portions of the pre-preg fabric of the web extend from the first edge of the web at an angle relative to the web; and, the second portions of the pre-preg fabric of the web extend from the second edge of the web at an angle relative to the web (Figs. 3 and 4). 17  
Regarding claim 20, Darrow discloses interleaving the first portion of the pre-preg fabric of the central web with the first unidirectional pre-preg tapes; and, interleaving the second portion of the pre-preg fabric of the central web with the second unidirectional pre-preg tapes (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow, Jr.
Regarding claim 4 and 13, Darrow fails to teach the aircraft wing spar having a C-channel cross-section configuration. 16 However, it would have been an obvious matter of design choice to make the different portions of the wing spar cross-section of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 9 and 18, Darrow fails to teach that the pre-preg tape of the first spar cap is positioned at least 0.25 inches away from the first bend; and, the pre-preg tape of the second spar cap is positioned at least 0.25 inches from the second bend. However,   It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the pre-preg tape of the first spar cap and the second spar cap at least 0.25 inches from the first and second bends, respectively, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, Darrow discloses an aircraft wing construction comprising: a spar (40), the spar having a length dimension between a fuselage end of the spar and an opposite tip end of the spar; the spar having a web (38, 39) at a central portion of the spar, the web having an elongate (Figs. 2 and 3), configuration with a height dimension between top edge of the web and 
Darrow teaches a spar having a cross-section with rounded corners and fails to teach that the spar, first spar cap, and second spar cap have a rectangular configuration. However, it would have been an obvious matter of design choice to make the different portions of the web, first spar cap, and second spar cap of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 11, Darrow discloses that the web is constructed of only the pre-preg fabric (paragraph [0037]).  

Regarding claim 14, Darrow discloses that the first portions of the pre-preg fabric of the web extend from the top edge of the web and onto the first spar cap; and, second portions of the pre-preg fabric of the web extend from the bottom edge of the web and across the second spar cap (Figs. 3 and 4).  
Regarding claim 15, Darrow discloses that the first portions of the pre-preg fabric of the web are interleaved with the first pre-preg tapes of the first spar cap; and, the second portions of the pre-preg fabric of the web are interleaved with the second pre-preg tapes of the second spar cap (Fig. 4).  
Regarding claim 16, Darrow discloses that the first portions of the pre-preg fabric of the web are interleaved with the first pre-preg tapes of the first spar cap in alternating layers; and, the second portions of the pre-preg fabric of the web are interleaved with 20 the second pre-preg tapes of the second spar cap in alternating layers (Fig. 4).  
Regarding claim 17, Darrow discloses that the first portions of the pre-preg fabric of the web extend from the top edge of the web at an angle relative to the web; and, the second portions of the pre-preg fabric of the web extend from the bottom edge of the web at an angle relative to the web (Figs. 3 and 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642